DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	Amendments filed on 05/31/2022 change the scopes of the previously presented claims.  New grounds of rejections are applied to the amended claims.  The current Office Action is made FINAL as necessitated by the claim amendments.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 6-12, 17, 22-28 and 30 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 1, 5-7, 9-12, 17, 21-23 and 25-30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee (US 2017/0019930) in view of Vujcic (US 2009/0252125) and Beale (US 2020/0329502).
Lee discloses the following features.
	Regarding claim 1, an apparatus (see UE in Fig. 15(a)) comprising: a processor that generates a random access preamble sequence to establish a random access channel for an uplink transmission (see Random Access Preamble for establishing the PUSCH in step S1501 in Fig. 15(a)); and a transmitter that: transmits the random access preamble sequence to a base station (see step S1501 in Fig. 15(a), wherein the UE transmits the preamble to the eNB); and without receiving a response from the base station to the transmission of the random access preamble sequence, transmits uplink information separate from the random access preamble sequence (see Fig. 15(a), wherein after the UE transmits the Random Access Preamble, the UE transmits contention-based PUSCH without receiving a response from the eNB).
	Regarding claim 9, a method comprising: generating a random access preamble sequence to establish a random access channel for an uplink transmission (see Random Access Preamble for establishing the PUSCH in step S1501 in Fig. 15(a)); transmitting the random access preamble sequence to a base station (see step S1501 in Fig. 15(a), wherein the UE transmits the preamble to the eNB); and without receiving a response from the base station to the transmission of the random access preamble sequence, transmitting uplink information separate from the random access preamble sequence (see Fig. 15(a), wherein after the UE transmits the Random Access Preamble, the UE transmits contention-based PUSCH without receiving a response from the eNB).
	Regarding claim 17, an apparatus comprising a base station (see eNB in Fig. 15(a)), the apparatus further comprising: a receiver that receives a random  access preamble sequence, wherein the random access preamble sequence is to establish a random access channel for uplink transmission (see Random Access Preamble for establishing the PUSCH received by the eNB in step S1501 in Fig. 15(a)); and without transmitting a response to the reception of the random access sequence, receive uplink information separate from the random access preamble sequence (see Fig. 15(a), wherein after the eNB receives the Random Access Preamble, the eNB receives a PUSCH without transmitting a response to the Preamble).
	Lee does not disclose the following features: regarding claims 1, 9, 17 and 25, wherein the processor maps each random access preamble sequence of a plurality of random access preamble sequences to corresponding indication information, wherein the indication information indicates a transmission resource assignment, a new data indicator, a transmit power control command, a modulation and coding scheme reference signal, configuration information, an acknowledgement and non-acknowledgement resource assignment, a multiple access code, a scrambled code, or some combination thereof; wherein the random access preamble sequence implicitly indicates the indication information corresponding to the random access preamble sequence; and wherein transmitting the uplink information is based on the indication information in the random access preamble sequence; regarding claims 6 and 22, a receiver that receives acknowledgement or non-acknowledgement feedback information corresponding to the transmission of the uplink information; regarding claims 7 and 23, wherein the uplink information is transmitted using the multiple access code; regarding claims 10 and 26, wherein the uplink information comprises one or more of control information and data information; regarding claims 11, wherein the control information comprises one or more of a remote unit identification; regarding claims 12 and 28, wherein a mapping relationship between the random access preamble sequence and the indication information is predefined or received; regarding claim 27, wherein the control information comprises one or more of a remote unit identification; regarding claim 30, transmitting acknowledgement or non-acknowledgement feedback information corresponding to the reception of the uplink information.
	Vujcic discloses the following features.
	Regarding claims 1, 9, 17 and 25, maps each random access preamble sequence of a plurality of random access preamble sequences to corresponding indication information (see “An ASC consists of a subset of RACH preamble signatures and access slots which are allowed to be used for this access attempt” recited in paragraph [0070]; Fig. 9 shows the mapping between Access Class (AC) and Access Serving Class (ASC); that is, the random access preamble signatures may be mapped based on the ASC; paragraph [0142] recites “The RACH burst contain a preamble part with signature sequence identifying the random access attempt and possibly implicit information… Namely, each signature may have a specific indication to the network, such as downlink channel quality, resource request or other information”, which indicates that the preamble may also be mapped information identifying the random access attempt and implicit information such as downlink channel quality, resource request or other information), wherein the indication information indicates a scrambling code (see “A preamble consists of 4096 chips, which is a sequence of 256 repetitions of Hadamard codes of length 16 and scrambling codes assigned from the upper layer” recited in paragraph [0045]); generate a random access preamble sequence of the plurality of random access preamble sequences (see plurality of preamble signatures in Fig. 6) to establish a random access channel for an uplink transmission (see Fig. 13-14, wherein the UE transmits the RACH preamble (S1402) to establish the random access uplink transmission (S1406)), wherein the random access preamble sequence implicitly indicates the indication information corresponding to the random access preamble sequence (see paragraph [0142], which recites “The RACH burst contain a preamble part with signature sequence identifying the random access attempt and possibly implicit information… Namely, each signature may have a specific indication to the network, such as downlink channel quality, resource request or other information”, which indicates that the preamble may also be mapped information identifying the random access attempt and implicit information such as downlink channel quality, resource request or other information); a transmitter that: transmits uplink information separate from the random access preamble sequence based on the indication in the random access preamble sequence (see transmission in step S1406 that includes information in the preamble; also see paragraph [0176], which recites “a random access channel (RACH) payload including a terminal ID and a preamble (code signature sequence)”).
	Regarding claims 6 and 22, a receiver that receives acknowledgement or non-acknowledgement feedback information corresponding to the transmission of the uplink information (see step S1408, wherein the terminal receives ACK/NACK in response to the uplink RACH payload transmitted in step S1406).
	Regarding claims 7 and 23, wherein the uplink information is transmitted using the multiple access code (see “a random access channel (RACH) payload including a terminal ID and a preamble (code signature sequence)” recited in paragraph [0176]).
Regarding claims 10 and 26, wherein the uplink information comprises one or more of control information and data information (see step S1406 in Fig. 14, wherein the RACH payload includes the payload, which is considered as data information, and the Temp Id, which is considered as control information).
	Regarding claim 11, wherein the control information comprises one or more of a remote unit identification (see “(RACH) payload including a terminal ID” recited in paragraph [0178]) a buffer status report, and a HARQ request process number).
	Regarding claims 12 and 28, wherein a mapping relationship between the random access preamble sequence and the indication information is predefined or received (see Fig. 6 and paragraph [0045], wherein signatures for the RACH preamble are selected from predefined signature sets on the basis of ASC) from an external device.
Regarding claim 27, wherein the control information comprises one or more of a remote unit identification (see “(RACH) payload including a terminal ID” recited in paragraph [0178]) a buffer status report, and a HARQ request process number.
Regarding claim 30, transmitting acknowledgement or non-acknowledgement feedback information corresponding to the reception of the uplink information (see step S1408, wherein the network transmits ACK/NACK in response to the uplink RACH payload transmitted in step S1406).
Beale discloses the following features.
Regarding claims 1, 9, 17 and 25, wherein the indication information indicates a transmission resource assignment, a new data indicator, a transmit power control command, a modulation and coding scheme reference signal, configuration information (see “the indication of the message size to be used by the terminal device for the variable size uplink message is conveyed implicitly by the indicated random access preamble signature sequence” recited in paragraph [0066], wherein the message size is considered as a configuration information), an acknowledgement and non-acknowledgement resource assignment, a multiple access code, a scrambled code, or some combination thereof.
	It would have been obvious to one of ordinary skill in the art at the effective filing date of the current application to modify the system of Lee using features, as taught by Vujcic and Beale, in order to allow the network to identify the timing of the transmitting terminal (see paragraph [0143] of Vujcic) and in order to convey the size of the uplink message (see paragraph [0066] of Beale).

Claims 8 and 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee, Vujcic and Beale as applied to claims 1 and 17 above, and further in view of Ishii (US 2010/0246510).
	Lee, Vujcic and Beale disclose the features as shown above.
	Lee does not disclose the following features: regarding claims 8 and 24, wherein the uplink information is scrambled by the scrambled code.
	Ishii discloses the following features.
	Regarding claims 8 and 24, wherein the uplink information is scrambled by the scrambled code (see paragraphs [0073] and paragraph [0076], wherein the mobile station detects a random access response containing the random access preamble identifier and transmits uplink signal using the uplink scrambling sequence corresponding to the random access preamble).
	It would have been obvious to one of ordinary skill in the art at the effective filing date of the current application to modify the system of Lee, Vujcic and Beale using features, as taught by Ishii, in order to enabling a mobile station to perform scramble processing on an uplink signal, and to transmit the uplink signal even before a radio base station apparatus specifies the mobile station (see paragraph [0024] of Ishii).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
	Murray (US 2017/0367120) recites “The set of parameters that can enable the transmitter/receiver to modulate/demodulate and encode/decode a grantless data transmission as the signature of that transmission…the selected PRACH resource and preamble can be transmitted by the UE implicitly indicates the signature associated with the grantless data” in paragraph [0410], wherein the set of parameters to modulate/demodulate the grantless data being indicated by the preamble may be considered as the claimed “configuration information” or “Modulation and coding scheme reference signal” in claims 1 and 9 of the current application.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUTAI KAO whose telephone number is (571)272-9719. The examiner can normally be reached Monday-Friday 8:00-17:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kwang Yao can be reached on (571)272-3182. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JUTAI KAO/Primary Examiner, Art Unit 2473